Citation Nr: 0711384	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  98-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to March 
1977.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in February 2004 and 
August 2006.  


FINDING OF FACT

A chronic acquired psychiatric disorder, including 
schizophrenia and a bipolar disorder, was not clinically 
confirmed during service or until many years thereafter and 
is not shown to have been caused by any in-service event.  
Appellant has failed to report for recent examinations 
scheduled to determine etiology.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, including 
schizophrenia and a bipolar disorder, was neither incurred in 
nor aggravated by service nor may schizophrenia or a bipolar 
disorder be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in February 2004 and August 2006, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  It is noted that the August 2006 VCAA letter included 
notification provisions that satisfied these requirements.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including schizophrenia, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran is claiming service connection for an acquired 
psychiatric disorder, which has been most recently diagnosed 
in a VA outpatient treatment report dated in March 2003, as 
being a bipolar disorder, depressed.  Review of the record 
shows that he was afforded psychiatric evaluations during 
service, with resultant diagnoses that included latent 
schizophrenia.  It is noted that post-service medical 
evidence shows that the veteran was hospitalized at a VA 
facility in June 1986 for disabilities associated with 
substance abuse.  He was hospitalized at a VA facility in 
April 1987 for disabilities that included substance abuse and 
a schizoaffective disorder, which being noted on Axis II of 
the diagnosis list is considered a personality disorder, 
which is not a disability for which compensation benefits may 
be awarded.  38 C.F.R. § 3.303(c).  A diagnosis of rule out 
bipolar disorder was noted on examination for outpatient 
treatment dated in January 1997.  In an attempt to ascertain 
whether the psychiatric symptoms noted during service are 
etiologically related to the veteran's current symptoms, the 
Board remanded this case twice and three VA compensation 
examinations were scheduled.  The veteran failed to report 
for any of the scheduled examinations.  The case has been 
returned to the Board for adjudication on the evidence of 
record.  38 C.F.R. § 3.655.  

As there is no definitive statement regarding whether the 
current psychiatric abnormality is related to service, the 
Board must determine whether a chronic psychiatric disorder 
was demonstrated while the veteran was on active duty, or 
manifested during the applicable one year presumptive period.  
As noted, the veteran did not manifest an acquired 
psychiatric disorder within one year of discharge from 
service.  After review of the service medical records, the 
Board is of the opinion that a chronic acquired psychiatric 
disorder related to service can not be clinically confirmed 
at this time.  

On examination for entry upon active duty, no psychiatric 
disability was noted.  Service medical records show that the 
veteran was hospitalized for treatment of decreased vision in 
the left eye.  During hospitalization, he requested to see a 
psychiatrist because he stated that he had been feeling 
increasingly more confused and agitated.  He believed that he 
felt that he might lose control of his temper.  The initial 
psychiatric diagnosis was of chronic latent schizophrenia, 
severe; manifested by feelings of depression, diminished, 
relatedness, and confusion, preoccupation with previous 
losses, loose associations, and poor impulse control.  The 
precipitating stress was considered to be the veteran's 
imminent discharge from service and the return from an 
unpleasant leave with his girlfriend and a friend.  It was 
noted that there was a moderate predisposition, with a family 
history of mental disturbance, but that the disorder was 
incurred in the line of duty.  

On psychiatric examination for a medical discharge review 
board, the veteran's psychiatric disorder was noted, but it 
was found that the condition had been of a long standing 
duration with no acute changes.  The diagnosis was latent 
schizophrenia, chronic, severe, existed prior to service.  
Another psychiatric evaluation questioned the diagnosis of 
schizophrenia, finding that the disorder would be more 
correctly classified as an immature personality disorder.  
The Medical Board included the diagnosis of latent 
schizophrenia that had existed prior to service, but had not 
been aggravated by active duty.  

The evaluations in service give conflicting findings, with 
one examiner returning a diagnosis of latent schizophrenia 
that had existed prior to service and another returning a 
diagnosis of an immature personality disorder, a disability 
for which compensation benefits may not be awarded.  In an 
attempt to clarify the diagnosis, the Board has twice 
remanded the case and the veteran has been scheduled for 
three compensation examinations.  The veteran did not report 
for any of these evaluations.  Thus the only evidence of 
record that is pertinent to the question of service 
connection either shows a disability that existed prior to 
service or a disability for which service connection may not 
be awarded.  In either case, there is no basis for the 
establishment of service connection.  As an acquired 
psychiatric disorder is not clinically manifested until many 
years after service, and there is no demonstrated etiological 
relationship from service, the claim must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, 
including bipolar disorder and schizophrenia, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


